DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 7/16/2021. Amendments received on 7/16/2021 have been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US Pub 2013/0176107) in view of Soleimani (9,483,887).

As of claims 1 and 11, Dumas discloses a method of actuating an access control (lock, see abstract) using a mobile device (remote access device 15; see paragraph [0040), the method comprising:
detecting positional data of a mobile device carried by an individual ( via detecting remote access device 15; see paragraphs [0037], [0046], [0050], [0054], claim 13);
detecting that the mobile device is located within a zone of interest in response to positional data of the mobile device (see claim 13, the high rate of broadcast and listening state is set when the remote access device is located in a zone close to the lock);
detecting an access control (see claim 1, a signal for access control to be received by the lock is sent by the remote access device);
detecting intent of the individual carrying the mobile device to actuate the access control (various intents are disclosed: see claims 14, 17 or paragraph [0087] in which the user must authenticate himself to the smartphone, thereby indicating his intention to actuate the lock);
authenticating the individual carrying the mobile device (see paragraphs [0086], [0087]; it is noted that, according to the description and dependent claim 6 of the present application, the authentication may merely correspond to the verification of 
actuating the access control once the individual has been authenticated (see paragraph [0050]).
However Dumas does not explicitly disclose detecting whether the mobile device is in a hand, a bag, a front pocket, or a back pocket of the individual and applying a location offset to the positional data of the mobile device is response to the detecting whether the mobile device is in a hand, a bag, a front pocket, or a back pocket of the individual.
Soleimani discloses a method of actuating an access control (lock 216) using a mobile device 230 (see fig. 2). Soleimani discloses the step of detecting positional data of a mobile device carried by an individual (via mobile device 230 detecting RF advertisement 210 from RF communication unit 214; see fig. 2; also see paragraph [22-35). Soleimani discloses that the wireless mobile device 230 is configured to determine when it is, for example, in a pocket, in a purse, or is being used to conduct a telephone call, each of which may have an effect on a sensitivity of an RF receiver included in wireless mobile device 230 and in response to determining when it is in a pocket, in a purse, or is being used to conduct a telephone call, a corresponding adjustment value may be determined and applied, by, for example, applying the adjustment value to RSSI 260 or to first signal strength threshold 250 (location offset; see col. 9, lines 20-44). Soleimani discloses the step of detecting the mobile device in a pocket does not explicitly disclose the step of determining front pocket or a back pocket, but it discloses different scenarios to consider the position of the phone while detecting signals that 
From the teaching of Soleimani it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Dumas to include the function of applying location offset based on the phone being in a front pocket, back pocket, or a bag as taught by Soleimani in order to improve position accuracy.
As of claims 2 and 12, Dumas discloses increasing a rate of a wireless signal advertised by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13). 
As of claims 3 and 13, Dumas discloses increasing a rate of wireless signal detection by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13).    
As of claims 4 and 14, Dumas discloses increasing a rate of wireless signal detection by at least one of the access control and the mobile device when the mobile device is detected within the zone of interest (via high rate broadcast and listening state; see paragraph [0044] and claim 13). 
As for claims 5 and 15, any wireless access control requires the user's mobile device to be in the communication range with the access control. In other words, the user's mobile phone has to be detected within the communication zone which clearly 
As of claims 6 and 16, the credential of claims 6 and 16 covers any type of credential, it is anticipated by any access signal sent from a mobile device to the access control as such a signal necessarily comprises access data, i.e. a credential (see paragraphs [0065] and [0086]-[0087]).
As of claims 10 and 20, Dumas discloses that the detecting positional data of a mobile device further comprises: determining a distance between the mobile device and the access control in response to a signal strength of a wireless signal advertised by at least one of the mobile device and the access control (via using RSSI to determine distance of the remote access device 15 to the lock; see paragraph [0037]).  

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dumas et al. (US Pub 2013/0176107) in view of Soleimani (9,483,887) in view of Earles et al. (US Pub 2017/0301166).
As of claims 7-9 and 17-19, combination of Dumas and Soleimani discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose authenticating voice signature or verbal command and verifying face of the individual.
Earles discloses a wireless credential proximity control wherien a lock controller performs facial recognition and voice verification of an individual carrying a credential device 116 (mobile device; see paragraph [0084]).
.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonsson (US Pub 2019/0287329) discloses a method for controlling a lock based on an activation signal, position of a portable key device and intent of the user to access the lock. Jonsson discloses When positioning of devices is performed, it can be determined that the device is in a certain position with a certain accuracy. With many positioning procedures today, this accuracy is around 2-3 meters, but can be as low as 1 meter. Accuracy is improved using several samples and fillers, e.g. Kalman filters. Optionally, accuracy can also be improved using characterization, i.e. when the way that the user carries the portable key device (e.g. in a necklace band around the neck, left pocket, right pocket, etc.) is identified and compensated for. Also, accuracy can be improved by combining several positioning procedures, such as fingerprinting (of radio .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/Primary Examiner, Art Unit 2683